1 Reported in 189 P.2d 487.
Appellants claim that their lien as employees of the Randle Lumber Company, being first perfected, is entitled to priority over the lien of the United States of America for withholding and unemployment compensation taxes. If appellants have a lien, their argument is quite persuasive; but, unfortunately for them, the trial court entered a judgment giving priority to the lien of the United States of America on the theory that the appellants had waived their lien rights.
[1] The appellants have brought no statement of facts to this court, and the issue of waiver obviously involves disputed facts. There being no means available for a review of the evidence, it will be presumed that the facts support the judgment. As was said in In re Flynn's Estate, 181 Wn. 254, 43 P.2d 8: *Page 486 
"A `ecree presumably based upon facts not disclosed by the record can not be reversed when the evidence is not brought before the reviewing court."
The judgment is affirmed.
MALLERY, C.J., MILLARD, STEINERT, SIMPSON, JEFFERS, SCHWELLENBACH, and HILL, JJ., concur.